Case 2:20-cv-10949-LVP-MJH ECF No. 94 filed 05/21/20       PageID.3058    Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JAMAAL CAMERON, RICHARD BRIGGS,
RAJ LEE, MICHAEL CAMERON, and
MATTHEW SAUNDERS, individually and
on behalf of all others similarly situated,

                   Plaintiffs,                      Civil Case No. 20-10949
                                                    Honorable Linda V. Parker
v.

MICHAEL BOUCHARD, CURTIS D. CHILDS,
and OAKLAND COUNTY,

               Defendants.
____________________________________/

                                     ORDER

      This matter is before the Court on the following motions: (i) Plaintiffs’

Motion for Preliminary Injunction (ECF No. 5); (ii) Plaintiffs’ Motion to Certify

Class (ECF No. 6); (iii) Defendants’ Motion to Dismiss (ECF No. 30); (iv)

Defendants’ Motion for Leave to File a Sur-reply (ECF No. 91); and (v) Plaintiffs’

Motion to Strike (ECF No. 92). The Court held a hearing with respect to the first

three motions via videoconference on May 4, 6 and 7, 2020, and entered an

Opinion with respect to all of the motions on this date. Pursuant to that Opinion,

      IT IS ORDERED that Defendants’ Motion for Leave to File a Sur-Reply

(ECF No. 91) is DENIED and Plaintiffs’ Motion to Strike (ECF No. 92) is

DENIED AS MOOT;
                                         1
Case 2:20-cv-10949-LVP-MJH ECF No. 94 filed 05/21/20      PageID.3059     Page 2 of 7




      IT IS FURTHER ORDERED that Plaintiffs’ Motion for Class

Certification (ECF No. 6) is GRANTED and the Court conditionally certifies the

following Class and Subclasses:

                “Jail Class”: defined as all current and future Jail
                 detainees during the course of the COVID-19
                 pandemic.

                “Pre-trial Subclass”: defined as all current and future
                 persons detained at the Oakland County Jail during the
                 course of the COVID-19 pandemic who have not yet
                 been convicted of the offense for which they are
                 currently held in the Jail.

                “Post-Conviction Subclass”: defined as all current and
                 future persons detained at the Oakland County Jail during
                 the course of the COVID-19 pandemic who have been
                 sentenced to serve time in the Jail or who are otherwise
                 in the Jail as the result of an offense for which they have
                 already been convicted.

                “Medically-Vulnerable Subclass”: defined as all
                 members of the Jail class who also are over the age of
                 sixty (60) or who, regardless of age, experience any of
                 the following underlying medical conditions: (i) chronic
                 lung disease including chronic obstructive pulmonary
                 disease (e.g., bronchitis or emphysema); (ii) moderate to
                 severe asthma; (iii) serious heart conditions; (iv)
                 immunocompromising conditions including cancer
                 treatment, bone marrow or organ transplantation,
                 immune deficiencies, poorly controlled HIV or AIDS,
                 and prolonged use of corticosteroids and other immune
                 weakening medications; (v) severe obesity (body mass
                 index [BMI] of 40 or higher); (vi) diabetes; (vii) chronic
                 kidney or liver disease; (viii) metabolic disorders; or (ix)
                 current or recent (last two weeks) pregnancy.


                                        2
Case 2:20-cv-10949-LVP-MJH ECF No. 94 filed 05/21/20       PageID.3060    Page 3 of 7




      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF

No. 30) is GRANTED IN PART AND DENIED IN PART in that it is denied in

all respects, except Defendants Bouchard and Childs are DISMISSED AS

PARTIES;

      IT IS FURTHER ORDERED that Plaintiffs’ Motion for Preliminary

Injunction (ECF No. 5) is GRANTED and Defendants shall:

         1. Provide each incarcerated person, free of charge, on a bi-
            weekly basis, two bars of individual hand soap and a hand
            towel to allow regular hand washing and drying. Provide
            unrestricted access to additional hand soap upon an inmate’s
            request.

         2. Provide each cell and each dormitory-style housing unit, at no
            cost, a supply of disinfectant hand wipes or disinfectant
            products effective against the COVID-19 virus for daily
            cleanings. Any disinfectant products shall be provided at the
            manufacturer’s required concentration level and in sufficient
            quantities for inmates to clean and disinfect the floor and all
            surfaces of their housing unit.

         3. Provide daily access to cleaning supplies at no cost for inmates
            to clean their cells, including showers, toilets, telephones, and
            sinks. Supplies shall be disinfected before being shared
            between housing cells.

         4. Require cleaning of any surface or area shared by four (4) or
            more inmates, for example tabletops, telephones, door handles,
            television controls, equipment, and restroom fixtures. Surfaces
            and areas shall be cleaned every hour from 7 a.m. to 10 p.m.
            with bleach-based cleaning agents.

         5. Establish a protocol for monitoring and supervising the regular
            sanitization of housing units, common areas, and surfaces.
            Provide guidance to correctional staff to provide them with the
                                         3
Case 2:20-cv-10949-LVP-MJH ECF No. 94 filed 05/21/20       PageID.3061    Page 4 of 7




            knowledge needed to oversee and assure that cleaning is
            adequate and effective. Within five (5) business days of this
            Order, Defendants shall submit a certified report to the Court
            identifying the procedures implemented to carry out these
            directives.

         6. Provide access to clean showers and clean laundry, including
            clean personal towels on a regular basis, but at a minimum on a
            bi-weekly basis.

         7. Provide masks for all inmates and staff members. If cotton
            masks are provided, such masks must be laundered regularly.
            Users must be instructed on how to use the mask and the
            reasons for its use.

         8. Require all Jail staff to wear personal protective equipment,
            including masks and gloves, when interacting with any person,
            distributing items to prisoners (e.g., mail and hygiene supplies),
            or when touching surfaces in cells or common areas.

         9. Ensure, to the fullest extent possible, that all Jail staff wash
            their hands with soap and water or use hand sanitizer containing
            at least 60% alcohol both before and after touching any person
            or any surface in cells or common areas. Consider allowing
            staff to carry individual sized bottles of the referenced hand
            sanitizer while on duty.

         10. Maintain a protocol through which an incarcerated person may
             self-report symptoms of COVID-19 infection and to evaluate
             those symptoms, including temperature monitoring.

         11. Within three (3) business days, provide the Court and Plaintiffs
             with a detailed plan to continue testing all inmates for COVID-
             19, prioritizing members of the Medically-Vulnerable Subclass,
             as well as a plan to test all individuals who (i) have access to
             the housing units or (ii) interact with inmates or with
             individuals who have access to the housing units.

         12. Conduct immediate testing for anyone displaying known
             symptoms of COVID-19 and submit a weekly list to the Court
                                         4
Case 2:20-cv-10949-LVP-MJH ECF No. 94 filed 05/21/20      PageID.3062      Page 5 of 7




            and Plaintiffs’ counsel indicating (i) the number of tests
            performed that week and (ii) whether any inmates or Jail staff
            have tested positive for coronavirus.

         13. Provide adequate spacing of six feet or more between people
             incarcerated, to the maximum extent possible, so that social
             distancing can be accomplished.

         14. Ensure that individuals identified as having COVID-19, with
             symptoms of COVID-19, or having been exposed to COVID-19
             receive adequate medical care and are properly quarantined in a
             non-punitive setting, with continued access to showers, mental
             health services, reading materials, phone and video calling with
             loved ones, communications with counsel, and personal
             property (to the extent reasonable and necessary to the inmate’s
             physical and mental well-being). Such individuals shall remain
             in quarantine and wear face masks and gloves when interacting
             with other individuals until they are no longer at risk of
             infecting other people. Facemasks must be replaced at
             medically appropriate intervals.

         15. Respond to all COVID-19 related emergencies (as defined by
             the medical community) within an hour.

         16. Post signage and information in common areas that provide: (i)
             general updates and information about the COVID-19
             pandemic; (ii) information on how inmates can protect
             themselves from contracting COVID-19; and (iii) instructions
             on how to properly wash hands. Among other locations, all
             signage must be posted in every housing area and above every
             sink. Require staff to provide this information orally to low-
             literacy and non-English speaking people.

         17. Train all staff regarding measures to identify inmates with
             COVID-19, measures to reduce transmission, and the Jail’s
             policies and procedures during this crisis (including those
             measures contained in this Order).




                                        5
Case 2:20-cv-10949-LVP-MJH ECF No. 94 filed 05/21/20        PageID.3063     Page 6 of 7




         18. Suspend co-pays for medical treatment for the duration of the
             pandemic and encourage all inmates to seek treatment if they
             are feeling ill.

         19. Waive all charges for medical grievances during the pandemic
             until further order of the Court.

         20. Within five (5) business days of this Order, establish and put
             into effect a policy suspending, to the extent possible, the use of
             multi-person cells (i.e., with more than two individuals), except
             where: (i) the person is currently under quarantine, or (ii) a
             person for whom a medical or mental health professional has
             documented that particular housing is needed. All housing
             units utilized shall be configured to permit social distancing, to
             the maximum extent possible. If dormitory-style housing must
             be utilized, those areas shall be reconfigured to allow six-feet
             between inmate beds to the maximum extent possible.
             Defendants shall submit a report to the Court and Plaintiffs’
             counsel within seven (7) business days detailing (i) the policy
             put into effect, (ii) the housing cells occupied, and (iii) the
             number of inmates in each cell, similar to the Housing
             Occupancy List introduced at the evidentiary hearing. (ECF
             No. 68.) Defendants shall submit updated reports as to (i) and
             (ii) on a weekly basis.

         21. Ensure that Plaintiffs’ counsel have the ability to promptly
             communicate with detainees.

         22. Within three (3) business days, provide the Court and Plaintiffs’
             counsel with a list of the members of the Medically-Vulnerable
             Subclass, which includes inmate identification numbers, ages,
             any health vulnerabilities, as well as records detailing the
             instant charges or convictions and any criminal history of the
             Subclass member. The purpose of this order is to enable the
             Court to implement a system for considering the release on
             bond or other alternatives to detention in the Jail for each
             subclass member. After reviewing the list, the Court will issue
             a schedule for Defendants to submit the following additional
             information for each Subclass member: (i) their position on
             whether the individual should be released on bond; (ii) the
                                          6
Case 2:20-cv-10949-LVP-MJH ECF No. 94 filed 05/21/20          PageID.3064    Page 7 of 7




              reasons why they maintain the individual should not be
              released; and (iii) what conditions should be put into place if
              bond is granted.

        In extraordinary cases like this, federal judges have the authority to release

detainees on bail while their habeas petitions are pending.1

        Defendants have not sought a bond and the Court finds and holds that no

security need be posted. See Fed. R. Civ. P. 65(c); Moltan Co. v. Eagle-Picher

Indus., Inc., 55 F.3d 1171, 1176 (6th Cir. 1995) (“[T]he rule in [the Sixth Circuit]

has long been that the district court possesses discretion over whether to require the

posting of security.”).

        The injunctive provisions set forth in this Order shall expire forty-five (45)

business days from the date of this Order. At that time, the Court will review the

record to determine whether it is necessary to extend the Order.

        IT IS SO ORDERED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

    Dated: May 21, 2020




1
 See, e.g., Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001); Dotson v. Clark, 900
F.2d 77, 79 (6th Cir. 1990); Savino v. Souza, No. 20-10617, 2020 WL 1703844, at
*8-9 (D. Mass. Apr. 8, 2020).

                                            7
